DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I and Species I in the reply filed on August 10, 2022 is acknowledged.
Claims 18 and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "said first support tabs (plural)" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "said body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Same rejection applies to claim 16. For the purpose of examination, the limitation "said body" will be interpreted as "said housing."
Claim 16 recites the limitation "said carriage" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation "said carriage" will be interpreted as " said carriage structure." 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaworski et al. (US 9,669,126. Jaworski hereinafter).
With respect to claim 1, Jaworski discloses an apparatus (Figs. 1-27, especially embodiment shown in Figs. 6-10c) for (capable of) emitting a fragrance, said apparatus comprises: a housing (Fig. 8 including refill holder 160 shown in Fig. 4); a container (52) carrying a supply of liquid fragrance (51), wherein said container comprises a wick (60) having a substantially vertical axis; a heater (heater arrangement 340 and 202) movably mounted to said housing; wherein said heater comprises an electrical heating element (heater 202 of the ceramic cylinder 204 with a resistive metal oxide coating 206 and other electrical components including but not limited to connector 224 and terminals 230); a docking station (refill holder 160 and the connecting mechanism of 56 shown in Fig. 4) located on (over stationary support 280) said housing releasably mounting said container so that said wick is intersected by a vertical plane (Fig. 9) intersecting said housing; wherein said docking station comprises a first support tab (front arm 182) movable along (before and after insertion to housing 56) said plane.
With respect to claim 2, Jaworski discloses wherein said housing comprises a vent (aperture 270) intersected by said plane (Fig. 9).
With respect to claim 3, Jaworski discloses wherein said first support tab is biased toward a first radially inward position (relative to the axis of wick 60) on said plane (Fig. 9).
With respect to claim 11, Jaworski discloses which further comprises: a second support tab (rear arm 182); a third support tab (tabs 164. Fig. 4); wherein each of said support tabs is resiliently cantileveredly connected to said docking station (the connecting mechanism of 56 shown in Fig. 4); and, wherein said first, second and third support tabs are angularly spaced apart from one another.
With respect to claim 12, Jaworski discloses wherein said first, second and third movable support tabs are symmetric about a vertical plane bisecting said body and said container (Fig. 9).
With respect to claim 13, Jaworski discloses wherein said heater further comprises a carriage structure (cylindrical projections 348 and spiraled apertures 334) slidingty mounted to said housing and moveable in a (upward) direction along said plane.
With respect to claim 14, Jaworski discloses wherein said carriage structure can move between a first (upper most) position (Fig. 9) proximal to said wick and a second (lower most) position distal from said (not shielded by sheath 75) wick.
With respect to claim 15, Jaworski discloses wherein said first position and said second position are located on said plane.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jaworski.
With respect to claim 16, Jaworski discloses said apparatus as in claim 15 and wherein said apparatus further comprises a hand-manipulable knob (316) connected to said carriage and extending from a (front) surface of said body (housing) for moving said carriage between said first and second positions.
Jaworski fails to disclose wherein the knob is a button.
However, a skilled artisan would have had a reasonable expectation of success in using a button because the selection of a known device (common device On/Off switch) based on its suitability for its intended purpose is sufficient since only the expected results would be attained.  Furthermore, one having ordinary skill in the art would have been motivated to use a button because such a change is a mere alternative and functionally equivalent On/Off switch.  And because such a change would only produce an expected result, i.e, controlling the On/Off of a device.  The use of alternative and functionally equivalent On/Off switch would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
With respect to claim 17, Jaworski discloses said apparatus as in claim 1 and wherein said heater further comprises: a ceramic cylinder (heater 202 of the ceramic cylinder 204) in thermal communication with said heating element (resistive metal oxide coating 206 and other electrical components including but not limited to connector 224 and terminals 230); wherein an open end (top and bottom) with arms (vertical tabs of 340 shown in Fig. 7) is oriented along said plane; wherein said arms straddle said axis while said heater is located in a first position and do not straddle (shielded by sheath 75) said axis while said heater is located in a second position.
Jaworski (in embodiment shown in Figs. 6-10c) fails to disclose wherein the heater is a ceramic cradle wherein said cradle comprises a substantially U-shaped open-ended nook formed between a pair of spaced apart arms; wherein said open end is oriented along said plane.
However, Jaworski, in embodiment shown in Fig. 17 teaches wherein the heater is a heating cradle (554) wherein said cradle comprises a substantially U-shaped open-ended nook (defined by U-shaped wall 556) formed between a pair of spaced apart arms (at ends 560, 562); wherein said open end is oriented along said plane.
A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47. In the instant Application, changing a cylinder heater to a heating cradle does not change the function of a heater and does not appear to produce any unexpected results.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jaworski in view of Gasper et al. (US 9,370,594. Gasper hereinafter).
With respect to claim 4, Jaworski discloses wherein said first support tab comprises: a first cantilevered beam having a fixed end (near 162) secured to said housing, and a free end (below 188).
 Jaworski fails to disclose a hook structure extending radially inwardly with respect to said axis from said free end; wherein said hook structure comprises a concave arcuate tip oriented to bear against said container.
However, Gasper teaches an apparatus (Figs. 1-11, especially embodiment shown in Fig. 8) for (capable of) emitting a fragrance, said apparatus comprises: a housing (22); a container (90) carrying a supply of liquid fragrance (26), wherein said container comprises a wick (94) having a substantially vertical axis; a heater (Col. 3, line 53) movably mounted to said housing; a docking station (retention mechanism 30) releasably mounting said container so that said wick is intersected by a vertical plane (Fig. 9) intersecting said housing; wherein said docking station comprises a first support tab (306a), wherein said first support tab comprises: a first cantilevered beam having a fixed end (near 302) secured to said housing, and a free (lower) end. Gasper further  teaches a hook structure (312a) extending radially inwardly with respect to said axis from said free end; wherein said hook structure comprises a tip oriented to bear against said container.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the docking station, as taught by Gasper, to Jaworski’s apparatus, in order to provide an alternative bottle docking mechanism.
As for the concave arcuate tip oriented to bear against said container, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47. In the instant Application, changing a linear tip to a concave arcuate tip does not change the latching function of the docking station and does not appear to produce any unexpected results.
With respect to claim 5, Jaworski’s apparatus modified by Gasper’s docking station, Gasper further teaches wherein said docking station further comprises: a pair of angularly spaced apart guide tabs (306b and 306c. Col. 6, lines 52-54) substantially straddling said plane; wherein each of said guide tabs is biased toward said axis (due to hinges 310a, 310b and 310c (not shown)).
With respect to claims 6 and 7, Jaworski’s apparatus modified by Gasper’s docking station, Gasper further teaches wherein said guide tabs are substantially equidistantly angularly spaced apart from said plane (claim 6) and wherein said guide tabs (only three tabs) are angularly spaced apart from one another at an angle of between 110 degrees and 130 degrees (claim 7). Even though, guide tab 306c is not shown in drawings, the guide tabs (306b and 306a) are substantially equidistantly angularly spaced apart. Therefore, adding one or two more guide tabs and placed them substantially equidistantly angularly spaced apart from said plane does not change the latching function of the docking station and does not appear to produce any unexpected results.
With respect to claim 8, Jaworski’s apparatus modified by Gasper’s docking station, Gasper further teaches wherein said guide tabs have a substantially equivalent resiliency whereby their combined biasing force acting upon said bottle drives said wick toward a position on said plane (due to hinges 310a, 310b and 310c (not shown)).
With respect to claim 9, Jaworski’s apparatus modified by Gasper’s docking station, Gasper further teaches wherein said first support tabs (306a) and said guide tabs (306b and 306c) mount said bottle in absence of any additional structure contacting said bottle.
With respect to claim 10, Jaworski’s apparatus modified by Gasper’s docking station, Gasper further teaches wherein said first cantilevered beam can deflect (move) angularly at least 5 degrees (Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a fragrant dispenser: Triplett et al., Rymer et al., Pedrotti et al., Hidalgo et al. and Majerowski et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 25, 2022